        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 1 of 11




 1   THE AGUILERA LAW GROUP, APLC
 2
     A. Eric Aguilera, Esq. (SBN 192390)
     Kimberly R. Arnal, Esq. (SBN 200448)
 3   650 Town Center Drive
 4   Suite 100
     Costa Mesa, CA 92626
 5   T: 714-384-6600 / F: 714-384-6601
 6   eaguilera@aguileragroup.com
     karnal@aguileragroup.com
 7
     Attorneys for Plaintiff, TRAVELERS PROPERTY CASUALTY COMPANY OF
 8   AMERICA
 9
                               UNITED STATES DISTRICT COURT
10
11
            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO

12
     TRAVELERS PROPERTY CASUALTY                Case No.:
13   COMPANY OF AMERICA, a
     Connecticut Corporation                    TRAVELERS CASUALTY
14                                              INSURANCE COMPANY OF
                  Plaintiff,                    AMERICA’S COMPLAINT FOR:
15
                   v.                           1) DECLARATORY RELIEF;
16                                              2) EQUITABLE
     CRITCHFIELD MECHANICAL, INC.,                 REIMBURSEMENT; AND
17   a California Corporation; OLD              3) EQUITABLE CONTRIBUTION
     REPUBLIC GENERAL INSURANCE
18   CORPORATION, an Illinois
     Corporation; INDIAN HARBOR
19   INSURANCE COMPANY, a Delaware
     corporation; and DOES 1 through 10
20   inclusive,
21
22
23
           Comes now Plaintiff TRAVELERS PROPERTY CASUALTY COMPANY
24
     OF AMERICA and pleads the following allegations on information and belief in
25
     support of its complaint herein:
26
27
28


                                            1
                                                                           Case No.:
                                                                        COMPLAINT
        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 2 of 11




 1                                       JURISDICTION
 2         1.     Plaintiff TRAVELERS PROPERTY CASUALTY COMPANY OF
 3   AMERICA (“TRAVELERS”) is now, and at all relevant times was, a corporation,
 4   existing under the laws of the State of Connecticut, with its principal place of
 5   business in Connecticut. TRAVELERS is, and at all relevant times was, an insurance
 6   carrier eligible to do business as an insurer in the State of California.
 7         2.     Plaintiff is informed and believes and thereon alleges that Defendant
 8   CRITCHFIELD MECHANICAL, INC. (“CMI”) is a corporation organized and
 9   existing under the laws of the State of California, with its principal place of business
10   in San Jose, California. Plaintiff is informed and believes and thereon alleges that
11   CMI is a mechanical contractor specializing in the design, fabrication and installation
12   of heating, ventilation and air conditioning (“HVAC”) systems.
13         3.     Plaintiff is informed and believes and thereon alleges that Defendant
14   INDIAN HARBOR INSURANCE COMPANY (“INDIAN HARBOR”) is a
15   corporation organized and existing under the laws of the State of Delaware, with its
16   principal place of business in New York, New York. Plaintiff is informed and
17   believes and thereon alleges that INDIAN HARBOR is a corporation that specializes
18   in property and casualty insurance and professional liability insurance.
19         4.     Plaintiff is informed and believes and thereon alleges that Defendant
20   OLD REPUBLIC GENERAL INSURANCE CORPORATION (“OLD REPUBLIC”)
21   is a corporation organized and existing under the laws of the State of Illinois, with its
22   principal place of business in Mount Pleasant, Pennsylvania. Plaintiff is informed and
23   believes and thereon alleges that OLD REPUBLIC is a corporation that specializes in
24   property and casualty insurance.
25         5.     Defendants sued herein as DOES 1 through 10, inclusive, are sued herein
26   by such fictitious names because Plaintiff is unaware of the true names and capacities
27   of said DOE Defendants. Plaintiff will amend this Complaint to reflect the true
28   names when the same are ascertained. Plaintiff is informed and believes and thereon

                                                  2
                                                                                       Case No.:
                                                                                    COMPLAINT
         Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 3 of 11




 1   alleges that said DOE Defendants are responsible for the acts, events, and
 2   circumstances alleged herein, or are interested parties to this action.
 3          6.      This Court has original jurisdiction under 28 U.S.C. § 1332 in that it is a
 4   civil action between citizens of different states in which the matter in controversy
 5   exceeds, exclusive of costs and interest, seventy-five thousand dollars. The amount in
 6   controversy exceeds $320,000, and represents attorneys fees, costs and indemnity
 7   sought by DEFENDANTS in connection with CMI’s defense and/or indemnification
 8   in the action currently pending in San Francisco County Superior Court, Case No.
 9   CGC-18-563971, entitled CDC San Francisco LLC v. Critchfield Mechanical, Inc. et
10   al. (the “Underlying Action”) as well as additional sums sought by Plaintiff
11   TRAVELERS as reimbursement of all monies paid to date on behalf of CMI in the
12   Underlying Action.
13                                            VENUE
14          7.      Plaintiff TRAVELERS is informed and believes and thereon alleges that
15   the acts and/or omissions at issue in this litigation took place in this judicial district
16   within the State of California. The Underlying Action is pending in this judicial
17   district. Venue, therefore, lies with this Court, as a substantial part of the events
18   which are the subject of the claims asserted herein are located and/or took place in
19   this judicial district.
20                                GENERAL ALLEGATIONS
21          A.      The Relevant Insurance Policies
22          8.      TRAVELERS issued the following commercial general liability policies
23   to CMI:
24
25               Policy Number                        Policy Period
26               CO-5861C358                          12/1/2006-12/1/2007
                 CO-5861C358                          12/1/2007-12/1/2008
27
                 CO-5861C358                          12/1/2008-12/1/2009
28


                                                  3
                                                                                        Case No.:
                                                                                     COMPLAINT
        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 4 of 11




 1
 2   The above reference policies are collectively referred to as the “Travelers Policies”.
 3         9.     The Travelers Policies contain Commercial General Liability Form CG
 4   00 01 10 01, which provides in part as follows:
 5
                  SECTION I – COVERAGES
 6
 7
                  COVERAGE        A.   BODILY INJURY                    AND
                  PROPERTY DAMAGE LIABILITY
 8                1. Insuring Agreement.
 9
10                We will pay those sums that the insured becomes legally
11                obligated to pay as damages because of “bodily injury”
12                or “property damage” to which this insurance applies.
13                We will have the right and duty to defend the insured
14                against any “suit” seeking those damages. However, we
15                will have no duty to defend the insured against any “suit”
16                seeking damages for “bodily injury” or “property
17                damage” to which this insurance does not apply.
18         10.    Under the terms of the Travelers Policies, Plaintiff has an obligation to
19   pay those sums that an insured becomes legally obligated to pay as damages because
20   of “property damage” caused by an “occurrence” during the policy period (subject to
21   various limitations and exclusions in the policies).
22         11.    OLD REPUBLIC issued the following commercial general liability
23   policies to CMI:
24
25          Policy Number                            Policy Period
            A-ICG-019511-00                          12/1/11-12/1/12
26
            A-ICG-019512-01                          12/1/12-12/1/13
27
            A-ICG-019513-02                          12/1/13-12/1/14
28
            A-ICG-019514-03                          12/1/14-12/1/15

                                                 4
                                                                                       Case No.:
                                                                                    COMPLAINT
           Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 5 of 11




 1             A-ICG-019515-04                      12/1/15-12/1/16
 2             A-ICG-019516-05                      12/1/16-12/1/17
 3             A-ICG-019517-06                      12/1/17-12/1/18
 4             A-ICG-019518-07                      12/1/18-12/1/19
 5
 6   The above reference policies are collectively referred to as the “Old Republic
 7   Policies”.
 8           12.   The Old Republic Policies contain Commercial General Liability Form
 9   CG 00 01 12 07, which provides in part as follows:
10
                   SECTION I – COVERAGES
11
12                 COVERAGE        A.   BODILY INJURY                 AND
                   PROPERTY DAMAGE LIABILITY
13                 1. Insuring Agreement.
14
15                 We will pay those sums that the insured becomes legally
16                 obligated to pay as damages because of “bodily injury”
17                 or “property damage” to which this insurance applies.
18                 We will have the right and duty to defend the insured
19                 against any “suit” seeking those damages.
20
21           13.   Under the terms of the Old Republic Policies, Old Republic has an
22   obligation to pay those sums that an insured becomes legally obligated to pay as
23   damages because of “property damage” caused by an “occurrence” during the policy
24   period.
25           14.   INDIAN HARBOR issued the following professional activities
26   insurance policy to CMI:
27
28   ///


                                                5
                                                                                Case No.:
                                                                             COMPLAINT
           Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 6 of 11




 1            Policy Number                          Policy Period
 2            CEO744653101                           12/1/17-12/1/18
 3
 4   The above reference policies are collectively referred to as the “Indian Harbor
 5   Policy”. Under the terms of the Indian Harbor Policy, INDIAN HARBOR has an
 6   obligation to defend ay claims arising out of CMI’s professional activities and duties.
 7           B.    The Renovation Project
 8           15.   The Underlying Action arises out of the renovation of the
 9   Intercontinental San Francisco Hotel, a 33-story, high rise luxury hotel located at 888
10   Howard Street, San Francisco, California. (the “Subject Property”).
11           16.   Plaintiff is informed and believes and thereon alleges that on September
12   1, 2006, CMI entered into a subcontract with Webcor Construction, Inc., the general
13   contractor on the renovation project, to renovate the Subject Property’s HVAC
14   systems.
15           17.   The HVAC system for the Subject Property consists of several different
16   systems. The guestrooms are conditioned with a 4-pipe fan coil system that utilizes
17   water from the chillers and boilers at the roof level. The chillers are water cooled by
18   a large cooling tower at the roof level as well. The public levels, on the other hand,
19   are conditioned with a variable air volume (VAV) reheat system that consists of
20   chilled water VAV air handling units on each floor. In addition, the HVAC system
21   included vertically-oriented hot water supply and return piping systems called risers.
22           18.   Plaintiff is informed and believes and thereon alleges that the HVAC
23   system at Subject Property performed adequately until 2016, which is over six years
24   after the expiration of the coverage period of the Travelers’ Policies, when employees
25   at the hotel observed a water leak in the hot water supply riser on the 21 st floor of the
26   Subject Property.
27
28   ///


                                                 6
                                                                                        Case No.:
                                                                                     COMPLAINT
         Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 7 of 11




 1         C.      The Underlying Litigation
 2         19.     Due to this initial leak on the 21st floor in 2016, the owners of the
 3   Subject Property filed a lawsuit entitled CDC San Francisco, LLC v. Critchfield
 4   Mechanical, Inc. et al. on January 30, 2018 (the “Underlying Action”). In the
 5   complaint, CDC San Francisco, LLC alleges causes of action against CMI for (1)
 6   Breach of Intended Third Party Beneficiary Contract; (2) Negligence; (3) Negligent
 7   Errors and Omissions in Design Professional Services; and (4) Negligent Interference
 8   with Prospective Economic Advantage.
 9         20.     The defense of CMI in the Underlying Action was tendered to
10   TRAVELERS and TRAVELERS agreed to fully defend CMI with regard to the
11   Underlying Action, subject to a reservation of rights. TRAVELERS specifically
12   reserved the right to issue a partial or complete declination of coverage and withdraw
13   from its participation in the defense should it be determined that coverage does not
14   apply to some or all of the asserted claims. TRAVELERS further reserved the right to
15   seek reimbursement of any defense related payments with respect to claims not
16   potentially covered by the policy.
17         21.     OLD REPUBLIC and INDIAN HARBOR (hereinafter collectively
18   referred to as the “DEFENDANT INSURERS”) are also currently participating in the
19   defense of CMI.
20              FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF
21               (By Plaintiff Against CMI and the DEFENDANT INSURERS)
22         22.     TRAVELERS hereby re-alleges and incorporates by reference each of
23   the allegations contained in all preceding paragraphs of this Complaint as though
24   fully set forth herein.
25         23.     An actual, present, and justiciable controversy has arisen and now exists
26   between TRAVELERS, on the one hand, and CMI and the DEFENDANT
27   INSURERS on the other, concerning TRAVELERS’ rights, duties, and obligations
28   under the Travelers Policies.

                                                7
                                                                                     Case No.:
                                                                                  COMPLAINT
        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 8 of 11




 1         24.       Specifically, TRAVELERS contends and is informed and believes that
 2   CMI and the DEFENDANT INSURERS dispute the following:
 3                   a. TRAVELERS has no obligation to defend CMI in the Underlying
 4                     Action because the alleged damages occurred six years after the
 5                     coverage period of the Travelers Policies had expired;
 6                   b. TRAVELERS has no obligation to indemnify CMI in the Underlying
 7                     Action because the alleged damages occurred six years after the
 8                     coverage period of the Travelers Policies had expired.
 9         25.       Travelers asserts and contends that declaratory judgment is both
10   necessary and proper at this time for the court to determine the respective rights,
11   duties, and obligations as between TRAVELERS and CMI and the DEFENDANT
12   INSURERS under the provisions of the applicable policies of insurance.
13      SECOND CAUSE OF ACTION FOR EQUITABLE REIMBURSEMENT
14                         (By TRAVELERS Against Defendant CMI)
15         26.       TRAVELERS hereby re-alleges and incorporates by reference each
16   allegation contained in all preceding paragraphs of this Complaint as though fully set
17   forth herein.
18         27.       TRAVELERS has paid and will pay certain defense fees and defense
19   costs incurred on behalf of CMI in connection with the defense of CMI in the
20   Underlying Action. TRAVELERS did not pay these sums as a volunteer. When
21   TRAVELERS agreed to participate in the defense of CMI, it specifically reserved its
22   rights to seek reimbursement from CMI of any defense related payments that
23   TRAVELERS may make that are not potentially covered under the Travelers
24   Policies.
25         28.       The Travelers Policies require that TRAVELERS defend only those
26   claims that are potentially covered under its policy(ies). To the extent that
27   TRAVELERS pays fees, or costs incurred by or on behalf of CMI in connection with
28   the Underlying Action, which fees or costs are not potentially covered under the

                                                 8
                                                                                    Case No.:
                                                                                 COMPLAINT
        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 9 of 11




 1   Travelers Policies, CMI will have been unjustly enriched by such payments.
 2         29.       As a result of CMI’s unjust enrichment, a quasi-contractual right of
 3   reimbursement has arisen in favor of TRAVELERS in the amount paid for the
 4   defense of claims not potentially covered under the Travelers Policies, plus interest.
 5   The precise amount of reimbursement that is appropriate will be subject to proof at
 6   trial, but the current defense expense is over $320,000.
 7         THIRD CAUSE OF ACTION FOR EQUITABLE CONTRIBUTION
 8               (By TRAVELERS Against the DEFENDANT INSURERS)
 9         30.       TRAVELERS hereby re-alleges and incorporates by reference each
10   allegation contained in all preceding paragraphs of this Complaint as though fully set
11   forth herein.
12         31.       TRAVELERS has agreed to defend CMI in the Underlying Action
13   pursuant to the terms and conditions of the policies of insurance issued by
14   TRAVELERS respectively, and subject to a reservation of its rights.
15         32.       TRAVELERS is informed and believes and thereon alleges the
16   policy(ies) issued by DEFENDANT INSURERS provide liability insurance to CMI,
17   designating CMI as a named insured thereon as to the Underlying Action,
18   respectively. TRAVELERS are further informed and believe and thereon allege the
19   allegations made, pleaded or otherwise asserted against CMI in the Underlying
20   Action, if true, set forth claims for damages potentially covered under the policies
21   issued by DEFENDANT INSURERS.
22         33.       As such, DEFENDANT INSURERS, and each of them, are obligated to
23   defend CMI in the Underlying Action by reason of their respective underwritten
24   policies of insurance, which provide an agreement to undertake the duty to defend
25   suits seeking damages from bodily injury or property damage potentially covered
26   under their respective policies.
27         34.       All conditions precedent to the obligations of DEFENDANT
28   INSURERS under their respective policies of insurance have been satisfied, waived,

                                                9
                                                                                     Case No.:
                                                                                  COMPLAINT
        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 10 of 11




 1   and/or excused. The obligations of DEFENDANT INSURERS to defend CMI is
 2   currently due and owing.
 3         35.    DEFENDANT INSURERS, and each of them have to date failed to
 4   contribute their full and equitable share toward the cost of defending CMI which have
 5   been incurred and which are being incurred in connection with the Underlying
 6   Action.
 7         36.    By reason of the failure of DEFENDANT INSURERS to discharge their
 8   obligations and equitably participate in the defense of CMI, TRAVELERS has
 9   incurred and/or paid, and will incur and/or pay, more costs than it would have had
10   DEFENDANT INSURERS agreed to defend and/or contribute a full and equitable
11   share to the defense of CMI in the Underlying Action in performance of their due and
12   owing obligations under their respective insurance policies.
13         37.    The failure of DEFENDANT INSURERS to discharge their obligations
14   under their respective policies of insurance is wrongful and thus causing an
15   inequitable result, in that TRAVELERS is paying and has paid more than its equitable
16   share of the costs of defending CMI in the Underlying Action.
17         38.    Because of their wrongful failure to discharge their obligations under
18   their respective policies of insurance, Plaintiff is entitled to an award of equitable
19   contribution, to reimburse it for costs equivalent to the fair and equitable
20   proportionate share of DEFENDANT INSURERS of the total costs of defense
21   incurred in connection with the claims against CMI in the Underlying Action, with
22   interest thereon at the prescribed legal rate.
23                                   PRAYER FOR RELIEF
24         TRAVELERS respectfully prays for judgment, as follows:
25         1.     For a judicial declaration that (1) TRAVELERS has no obligation to
26   defend CMI in the Underlying Action because the alleged damages occurred six
27   years after the coverage period of the Travelers Policies had expired; (2)
28   TRAVELERS has no obligation to indemnify CMI in the Underlying Action because

                                                  10
                                                                                    Case No.:
                                                                                 COMPLAINT
        Case 3:20-cv-08841-CRB Document 1 Filed 12/14/20 Page 11 of 11




 1   the alleged damages occurred six years after the coverage period of the Travelers
 2   Policies had expired;
 3          2.   For monetary damages from CMI and DEFENDANT INSURERS and
 4   DOES 1 through 10 for general damages and specific damages, in an amount subject
 5   to proof;
 6         3.    For prejudgment interest;
 7         4.    For costs of suit herein;
 8         5.    For such other and further relief as this Court deems just and proper.
 9
10   Dated: December 14, 2020        THE AGUILERA LAW GROUP, APLC
11
12
                                     A. Eric Aguilera, Esq.
13                                   Kimberly R. Arnal, Esq.
14                                   Attorneys for Plaintiff
                                     TRAVELERS PROPERTY CASUALTY
15                                   COMPANY OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               11
                                                                                     Case No.:
                                                                                  COMPLAINT
